The court rejected evidence tending to show that the notes were paid. This was a meritorious defence, and it should not have been rejected except for good cause. The reason assigned for rejecting it was, that the defendant made the affidavit described in the case. It is apparent that the defendant was misinformed as to his legal rights at the time he made affidavit. He then believed that he would be unable to avail himself of this defence in the trial of this action. He afterwards learned that he could, and offered to do so. The court rejected it, on the ground that he was estopped. The merits have never been tried. So long as the merits of a case remain untried, the court will relieve a party, who, under misapprehension, or a want of proper knowledge of his case, has in good faith filed pleadings or made agreements that operate to defeat a full presentation of his rights. Wells v. Iron Co., 48 N.H. 491, 524-526; S.C.,50 N.H. 85, 89.
The defendant does not appear to have been guilty of fraud or bad faith, and we do not think that the case made was such as estopped the defendant from showing his defence.
Verdict set aside.